Citation Nr: 1521454	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  09-38 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disorder.

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

3.  Entitlement to service connection for respiratory symptoms, including as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to March 2003 and from September 2004 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

A brief discussion of the procedural history of this claim is necessary to clarify the issues on appeal.  In June 2006, the Veteran filed an Application for Compensation (VA Form 21-526), claiming, in pertinent part, entitlement to service connection for respiratory problems, a bilateral hand disorder, and a skin condition.  A September 2007 rating decision denied these claims.  The Veteran submitted a notice of disagreement as concerning these claims in October 2007.  Additionally, the Veteran, through his representative, filed a claim for service connection for TBI later that same month.

The Board notes that the Veteran submitted a December 2007 statement indicating that he wished to withdraw his appeal and instead request reconsideration of his claims based on additional evidence not previously considered by the RO.  In this regard, because the submission of new and material evidence within one year after the date of mailing of an RO decision is "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period," because the Veteran clearly expressed his continued disagreement with the denial of his claims, and viewing this submission in the light most favorable to the Veteran, the Board finds that this statement did not constitute a withdrawal of the issues on appeal; rather, it was meant to support the pending claims with additional evidence and argument.  See 38 C.F.R. § 3.156(b) (2014); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).  


A subsequent May 2008 rating decision, in pertinent part, confirmed and continued the previous denial of service connection for respiratory problems, a bilateral hand disorder, and a skin condition.  Additionally, that decision denied service connection for TBI residuals.  

In May 2008, the Veteran submitted a notice of disagreement as to the denial of service connection for TBI residuals.  That submission additionally expressed his continued disagreement with the decisions denying service connection for respiratory problems, a bilateral hand disorder, and a skin condition.  

A June 2008 rating decision, in pertinent part, continued the previous denial of service connection for TBI residuals.  

A September 2009 statement of the case (SOC) continued to deny service connection for respiratory problems, a bilateral hand disorder, a skin condition, and TBI residuals.  He perfected his appeal as to these issues by an October 2009 Substantive Appeal (VA Form 9).

In an August 2013 rating decision, the RO granted service connection for eczematous dermatitis.  This represented a full grant of the benefits sought on appeal as concerning his claim of entitlement to service connection for a skin disorder.  Moreover, there is no indication that the Veteran has disagreed with the disability rating or effective date assigned in that decision.  Therefore, this issue is no longer before the Board.

Thus, based on the foregoing, the claims currently on appeal and ultimately pending at the beginning of the appeal period are the June 2006 claim for service connection for respiratory problems and a bilateral hand disorder, and the October 2007 claim for service connection for TBI residuals.

The issue of entitlement to service connection for respiratory symptoms, including as due to undiagnosed illness, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In March 2014, prior to the promulgation of a decision in this matter, the Board received written notification from the Veteran that wished to withdraw his appeal with regard to his claims for service connection for a bilateral hand disorder and TBI residuals from consideration by the Board.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for service connection for a bilateral hand disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the claim for service connection for TBI residuals have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).

In the present case, the Veteran submitted a March 2014 Appeal Status Election Form in which he indicated that he no longer wished to pursue his appeal with regard to the issues of service connection for a bilateral hand disorder and TBI residuals, and thus wanted to withdraw it from consideration.  Therefore, there remain no allegations of errors of fact or law for appellate consideration 
concerning those issues.  Accordingly, the Board does not have jurisdiction to review them and they are dismissed.


ORDER

The appeal for entitlement to service connection for a bilateral hand disorder is dismissed.

The appeal for entitlement to service connection for TBI residuals is dismissed.


REMAND

The Veteran submitted a July 2014 request to remand this case in order to present testimony at a hearing before the Board.  See also April 2015 Informal Hearing Presentation (IHP) (requesting remand so that the Veteran can be rescheduled for a Travel Board hearing).  A Board hearing had been scheduled for July 2014, for which he did not appear.  However, he asserts that he was unable to attend the hearing due to medical issues and a family emergency.  The Veteran has presented good cause for wishing to reschedule the hearing.  His request is hereby granted by virtue of this remand to provide him an opportunity to testify at a Travel Board hearing before the Board at his local RO, which is the type of hearing for which he was scheduled in 2014, and which his representative requested in the April 2015 IHP.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing before the Board at his local RO.  He must be provided proper notice of the hearing date, time, and location. Copies of all notification must be associated with the claims file. 

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


